*792OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order modified, with costs to defendant landlord, by deleting so much thereof as affirmed "the disposition by the trial court of plaintiff’s meritless claim for rent abatement, and the award to landlord of all rent arrears without reduction” and reinstating that portion of the order of Supreme Court as awarded plaintiff tenant a partial rent abatement and, as so modified, affirmed. The Appellate Division’s statement "affirming” an award to landlord of all rent arrears without reduction misstated Supreme Court’s order entered December 21, 1989 and, effectively, granted landlord affirmative relief that was neither sought on appeal nor before that court. The order of the Appellate Division is otherwise affirmed for the reasons stated in the memorandum of that court (175 AD2d 33).
Concur: Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa.